[Cite as Eyre v. Eyre, 2021-Ohio-1308.]


                                          COURT OF APPEALS
                                        LICKING COUNTY, OHIO
                                      FIFTH APPELLATE DISTRICT


    LISA D. EYRE                                  :    JUDGES:
                                                  :
                                                  :    Hon. W. Scott Gwin, P.J.
           Plaintiff-Appellee                     :    Hon. William B. Hoffman, J.
                                                  :    Hon. Patricia A. Delaney, J.
    -vs-                                          :
                                                  :    Case No. 20CA0041
                                                  :
    BRIAN EYRE                                    :
                                                  :
                                                  :
           Defendant-Appellant                    :    OPINION


  CHARACTER OF PROCEEDING:                            Appeal from the Licking County Court of
                                                      Common Pleas, Domestic Relations
                                                      Division, Case No. 2018DR1269



  JUDGMENT:                                           AFFIRMED




  DATE OF JUDGMENT ENTRY:                             April 14, 2021




  APPEARANCES:

    For Plaintiff-Appellee:                            For Defendant-Appellant:

    STEPHEN B. WILSON                                  RIC DANIELL
    35 South Park Place, #150                          1660 NW Professional Plaza #A
    Newark, OH 43005                                   Columbus, OH 43220
[Cite as Eyre v. Eyre, 2021-Ohio-1308.]


 Delaney, J.

          {¶1} Defendant-appellant Brian Eyre (“Husband”) appeals from the June 15,

 2020 Judgment Entry of the Licking County Court of Common Pleas, Domestic Relations

 Division. Plaintiff-appellee Lisa Eyre (“Wife”) did not appear in this appeal.

                               FACTS AND PROCEDURAL HISTORY

          {¶2} The parties were granted a decree of divorce on May 14, 2019. The decree

 included allocation of parental rights for the parties’ minor child Jane Doe, born in 2013.

                                          Post-decree motions

          {¶3} On October 17, 2019, Wife filed a motion in contempt asserting Husband 1)

 failed to make equalization payments as required by the decree and 2) refused to provide

 a health insurance card for Jane Doe. Personal service was attempted but unsuccessful.

 On December 2, 2019, the magistrate ordered that service must be perfected no later

 than December 27, 2019.

          {¶4}    On December 4, 2019, Wife obtained certified mail service on Husband.

          {¶5} Wife’s counsel received a set of interrogatories and request for production

 of documents from Husband with a certificate of service indicating mailing on December

 27, 2019.

          {¶6} On December 30, 2019, Husband filed a motion to reallocate parental rights

 and a motion for contempt (“the December 30, 2019 motions”).

          {¶7} On January 29, 2020, Husband filed a motion requesting that the magistrate

 interview Jane Doe in chambers.

          {¶8} On February 10, 2020, Wife filed a motion to dismiss Husband’s motions of

 December 30, 2019, for failure to comply with the Ohio Rules of Civil Procedure.
[Cite as Eyre v. Eyre, 2021-Ohio-1308.]


              Evidentiary hearing: Wife’s counsel not served with December 30 motions

          {¶9} An evidentiary hearing was held on all motions on February 12, 2020,

 before the magistrate. The following evidence is adduced from the record of that hearing.

          {¶10} Wife filed a motion for contempt on October 17, 2019; there is no dispute

 that the motion, summons, and show-cause order were properly served upon Husband

 on December 4, 2019. A hearing was scheduled for February 12, 2020.

          {¶11} Wife’s counsel received a set of interrogatories and request for production

 of documents with a certificate of service indicating mailing on December 27, 2019.

          {¶12} On January 29, 2020, Wife’s counsel received a copy of Husband’s motion

 to interview Jane Doe in chambers, indicating service by regular mail on January 27,

 2020. Receipt of this motion prompted Wife’s counsel to look at the Court’s online docket

 because, to counsel’s knowledge, the only pending matter was Wife’s motion for

 contempt of October 17, 2019. Counsel was not in receipt of any other pending motions

 from Husband as of January 29, 2019.

          {¶13} Upon review of the online docket, Wife’s counsel discovered Husband’s

 motion to reallocate parental rights and motion for contempt of December 30, 2019.

 Wife’s counsel was not served with these motions. Wife’s counsel immediately emailed

 Husband’s counsel asking for the motions. After an exchange of emails, Wife’s counsel

 demanded to be served with copies of all filed pleadings.

          {¶14} On January 30, 2020, Husband’s counsel emailed a response stating he

 only needed to serve counsel if counsel “verified” he would be representing Wife on the

 December 30, 2019 motions. Wife’s counsel again demanded service of the pleadings.
[Cite as Eyre v. Eyre, 2021-Ohio-1308.]


          {¶15} On February 5, 2020, Wife’s counsel received a copy of Husband’s motions

 of December 30, 2019 by regular mail.

          {¶16} The magistrate asked Husband’s counsel to explain his failure to serve

 opposing counsel, specifically, whether he included a certificate of service on the

 December 30, 2019 motions. Counsel responded that no, he did not, because no attorney

 had yet “signed on to” the case. T. 11.

          {¶17} The magistrate asked Husband’s counsel whether he agreed Wife’s

 counsel was counsel of record, and Husband’s counsel replied that he “didn’t think he

 was,” for the purposes of the December 30, 2019 motions. T. 14. Husband’s counsel

 argued he had no obligation to serve Wife’s counsel with the motions until he “signs on”

 and makes an entry of appearance. T. 15.

          {¶18} Wife’s counsel read his email exchange with Husband’s counsel into the

 record as follows in pertinent part:

                           * * * *.

                           My email was sent out to [Husband’s counsel] on January

                  29th of 2020, immediately upon seeing the online docket that there

                  were two motions I was not aware of. [Husband’s counsel’s]

                  response * * * that was sent, Your Honor, on January 29th at—at

                  10:18 p.m. * * * *. [H]is response was, Stephen, I sent discovery

                  pleadings to you in December that are close to being due, what

                  specifically do you not have that you see filed so I can send them

                  forth with you. That was [Husband’s counsel’s] response. * * * *. I

                  responded at ten twenty six * * * I’ve received nothing but your
[Cite as Eyre v. Eyre, 2021-Ohio-1308.]


                  discovery pleadings and your request for an in-camera interview, as

                  you know I should be served with a copy of anything you file, i.e.

                  motions etcetera. [Husband’s counsel] responded on January 30th,

                  Stephen * * *, so we are clear, I know you are representing her in the

                  contempt you have filed, but are you also representing her on what I

                  caused to be filed on December 27th of 2019? If the answer to that

                  is yes then I will send you everything I have forthwith, but I need to

                  know if your client has retained you in these matters. * * * *. I

                  responded, Ric, I expect to be served with a copy of any pleadings

                  you file pursuant to the civil rules. * * *.”

                           T. 8-9.

                         Husband’s motions of December 30, 2019 are dismissed

          {¶19} On February 20, 2020, the magistrate dismissed Husband’s motions of

 December 30, 2019. The motion to reallocate parental rights did not include a certificate

 of service and was not served upon Wife’s counsel. The motion for contempt included a

 show-cause order signed and filed January 13, 2020, but was neither served upon Wife

 as of the date of the hearing nor served upon Wife’s counsel until February 5, 2020.

          {¶20} The magistrate granted Wife’s motion for contempt.1

          {¶21} Husband objected to the findings of the magistrate on April 27, 2020. Wife

 responded in opposition on May 6, 2020. On May 18, 2020, the trial court adopted the




 1Husband did not object to, or appeal from, the findings of fact and conclusions of law
 relative to Wife’s motion for contempt.
[Cite as Eyre v. Eyre, 2021-Ohio-1308.]


 magistrate’s findings of fact and conclusions of law. On June 15, 2020, the trial court

 adopted and approved the magistrate’s decision.

         {¶22} Appellant now appeals from the trial court’s judgment entry of June 15,

 2020.

         {¶23} Appellant raises one assignment of error:

                                          ASSIGNMENT OF ERROR

         {¶24} “THE COURT COMMITTED ERROR WHEN IT ADOPTED THE

 MAGISTRATE’S DECISION FINDING A REQUIREMENT THAT AN OPPOSING

 PARTY’S ATTORNEY BE SERVED WITH A COPY OF A MOTION FILING WHERE:

         {¶25} 1) MORE THAN FIVE MONTHS HAD PASSED FROM THE DECREE OF

 DIVORCE;

         {¶26} 2)        THE      OPPOSING       COUNSEL   HAD   NO   OBLIGATION       TO

 ACKNOWLEDGE OR RESPOND TO BEING SERVED WITH SUCH MOTION;

         {¶27} 3) SERVICE ON THE OPPOSING ATTORNEY IN NO WAY MET THE

 REQUIREMENTS OF SERVICE UNDER THE CIVIL RULES; [AND]

         {¶28} 4) SERVICE ON THE OPPOSING PARTY COULD RESULT IN

 PREJUDICE TO THE APPELLANT.”

                                               ANALYSIS

         {¶29} In his sole assignment of error, Husband argues the trial court erred in

 dismissing the motions of December 30, 2019, and asserts he was not required to serve

 the motions upon Wife’s counsel. We disagree.

         {¶30} As an appellate court, we review a trial court's decision upon post-decree

 motions under a standard of review of abuse of discretion. See, Kager v. Kager, 5th Dist.
[Cite as Eyre v. Eyre, 2021-Ohio-1308.]


 Stark No. 2001CA00316, 2002-Ohio-3090, citing Miller v. Miller, 37 Ohio St.3d 71, 74,

 523 N.E.2d 846 (1988); Murray v. Murray, 5th Dist. Licking No. 01-CA-00084, 2002-Ohio-

 2505. An abuse of discretion occurs when the trial court's judgment is unreasonable,

 arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d

 1140 (1983).

          {¶31} Husband argues his motion to reallocate parental rights invoked the

 continuing jurisdiction of the domestic relations court, thereby reopening the case. Ohio

 Civ. R. 75(J) describes continuing jurisdiction of the court over domestic relations cases,

 stating in pertinent part: “The continuing jurisdiction of the court shall be invoked by motion

 filed in the original action, notice of which shall be served in the manner provided for the

 service of process under Civ. R. 4 to 4.6. * * * *.” The Civil Rules cited do not require

 service upon opposing counsel. (“It is indisputable that nothing in Civ.R. 4 to 4.6 provides

 for service to be made on a party's counsel, Hamad v. Hamad, 10th Dist. Franklin No.

 08AP-53, 2008-Ohio-4111, ¶ 10, and “[s]ervice upon only the defending party's counsel,

 and not the party, is not sufficient to invoke the court's continuing jurisdiction,” Lanning v.

 Lanning, 5th Dist. Morrow No. CA-818, 1995 WL 498952, *1).

          {¶32} In the instant case, however, the continuing jurisdiction of the domestic

 relations court was already invoked when Wife filed her motion in contempt on October

 17, 2019 and obtained service by certified mail upon Husband on December 4, 2019.

 Certified mail evidenced with return receipt is an approved method of service pursuant to

 Ohio Civ.R. 4.1(A)(1)(a). We find Husband’s confusion over Wife’s counsel’s status

 confusing because counsel filed the contempt motion on Wife’s behalf. Wife’s counsel
[Cite as Eyre v. Eyre, 2021-Ohio-1308.]


 communicated with Husband’s counsel; Husband’s counsel mailed Wife’s counsel a set

 of interrogatories and request for production of documents on December 27, 2019.

          {¶33} We are unable to discern, therefore, and Husband does not explain, why

 Husband’s counsel would not have served Wife’s counsel with the motions of December

 30, 2019. Wife’s counsel was clearly “counsel of record” as acknowledged by Husband’s

 service of the interrogatories and request for production of documents. The trial court did

 not press Husband’s counsel upon his demurral to the question at the evidentiary hearing,

 but we find no explanation why Husband’s counsel perceived any excuse to avoid serving

 Wife’s counsel with his pleadings.

          {¶34} Husband’s motions of December 30, 2019 did not reopen a closed case;

 instead, they sought additional relief in an open case. Husband was therefore required

 to comply with Ohio Civ. R. 5, addressing service and filing of pleadings and other papers

 subsequent to the original complaint. Civ.R. 5(B) states in pertinent part, “* * * *. If a party

 is represented by an attorney, service under this rule shall be made on the attorney unless

 the court orders service on the party. * * * *.”

          {¶35} The cases cited in Husband’s brief are inapplicable to the instant case

 because they address different types of motions and whether those motions invoke the

 continuing jurisdiction of the trial court pursuant to Civ.R. 75. As stated supra, the

 continuing jurisdiction of the domestic relations court is not at issue here. In the instant

 case, the continuing jurisdiction of the court was already invoked by Wife’s motion in

 contempt and service of same upon Husband.

          {¶36} Husband further argues the trial court should have dismissed Wife’s

 contempt motion for failure to serve Husband’s counsel because his motions were
[Cite as Eyre v. Eyre, 2021-Ohio-1308.]


 dismissed for failure to serve Wife’s counsel. Brief, 10. This argument was not raised

 before the trial court. If Husband’s counsel was not served with Wife’s motion for

 contempt, it is inexplicable why he mailed Wife’s counsel the interrogatories and request

 for production of documents on December 27, 2019 and a copy of the motion for an in-

 camera interview of the minor child on January 27, 2020, particularly when he purportedly

 had no idea whether counsel represented Wife.

          {¶37} In short, the record established Husband’s counsel failed to serve Wife’s

 counsel with the motions of December 30, 2019. The reasons underlying this decision

 remain a mystery, but we find the trial court did not abuse its discretion in dismissing

 Husband’s motions.

          {¶38} Husband’s sole assignment of error is overruled.

                                          CONCLUSION

          {¶39} Husband’s sole assignment of error is overruled and the judgment of the

 Licking County Court of Common Pleas, Domestic Relations Division is affirmed.

 By: Delaney, J.,

 Gwin, P.J. and

 Hoffman, J., concur.